Title: TJ: List of Replies re the Embargo, 26 August 1808
From: Jefferson, Thomas
To: 


                  
                     Sir 
                     
                     Aug. 26. 08.
                  
                  I beg leave to communicate through you the inclosed answer to the Representation which came to me under cover from you, and to add the assurances of my respect.
                  
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           Aug. 26. 1808.
                           Charles Bulfinch esq. for the select men of Boston
                        
                        
                           
                           John Dorrance esq. of Providence
                        
                        
                           
                           Zebedee Cook esq. for the select men of Newbury port.
                        
                     
                     
                        
                           30.
                           —
                           Portland. Saml. Freeman—
                           
                           Counter-Addresses
                        
                        
                           
                           —
                           Wenham. John Dodge junr.
                           
                           Sep. 9.
                           Boston. Edwd. Proctor
                        
                        
                           
                           —
                           Wiscasset. David Payson
                           
                           
                           Ipswich. John Manning
                        
                        
                           Sep. 2.
                           —
                           Berkley. James Deans.
                           
                           
                           
                        
                        
                           
                           —
                           Beverley. Thos. Woodberry
                           
                           
                           
                        
                        
                           
                           —
                           Bradford. Thos. Savory
                           
                           
                           
                        
                        
                           
                           —
                           Gloucester. Wm. Dane
                           
                           
                           
                        
                        
                           
                           —
                           Ipswich. Jeremiah Kimball.
                           
                           
                           
                        
                        
                           
                           —
                           Newbury. Silas Little.
                           
                           
                           
                        
                        
                           6.
                           
                           Amesbury. Benjamin Lurvey
                           
                           
                           
                        
                        
                           
                           
                           Arundell. Thos. Perkins
                           
                           
                           
                        
                        
                           
                           
                           Bath. Dumr. Sewall
                           
                           
                           
                        
                        
                           
                           
                           Boothbay. Nathanl. Pinkhon. jr.
                           
                           
                           
                        
                        
                           
                           
                           Brookfield. Dwight Foster.
                           
                           
                           
                        
                        
                           
                           
                           Brunswick. William Duning
                           
                           
                           
                        
                        
                           
                           
                           Georgetown John Pattee
                           
                           
                           
                        
                        
                           
                           
                           New Bedford. Aldon Spooner
                           
                           
                           
                        
                        
                           
                           —
                           North Yarmouth. Elisha P. Cutler.
                           
                           
                           
                        
                        
                           
                           
                           Salisbury. Saml. Nye
                           
                           
                           
                        
                        
                           
                           
                           Topsfield. Josiah Lamson
                           
                           
                           
                        
                        
                           
                           
                           Wells. Nathanl. Cousons
                           
                           
                           
                        
                        
                           10.
                           
                           Alfred. John Holmes
                           
                           
                           
                        
                        
                           
                           
                           Augusta. Seth Williams
                           
                           
                           
                        
                        
                           
                           
                           Boxford. Moses Dorman.
                           
                           
                           
                        
                        
                           
                           
                           Cambridge. John Miller
                           
                           
                           
                        
                        
                           
                           
                           Douglas. Benjamin Craggin.
                           
                           
                           
                        
                        
                           
                           
                           Howley. Edmund Longley
                           
                           
                           
                        
                        
                           
                           
                           Newhaven. Saml. Punderson
                           
                           
                           
                        
                        
                           
                           
                           Plymouth. Wm. Davis.
                           
                           
                           
                        
                        
                           
                           
                           Province town. Joseph Atkins.
                           
                           
                           
                        
                        
                           
                           
                           Sanford. Ezra Thompson.
                           
                           
                           
                        
                        
                           
                           
                           Topsham. Crispus Greaves.
                           
                           
                           
                        
                        
                           
                           
                           Yarmouth. John Eldridge
                           
                           
                           
                        
                     
                  
               